Citation Nr: 0707036	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 14, 1995, 
for a 100 percent evaluation for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claim for an 
effective date earlier than April 14, 1995, for a 100 percent 
evaluation for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal on this claim in June 2005 
and requested a Travel Board hearing, which was held at the 
RO before the undersigned Veterans Law Judge in June 2006.

The Board observes that, in September 1998, it remanded the 
veteran's application to reopen previously denied claims for 
service connection for hearing loss and for an ear condition.  
There is no indication that such development was completed 
and there has been no further reference to either claim since 
1998.  It is not clear whether the veteran withdrew or 
abandoned the claims in question or whether the RO simply 
failed to complete the development ordered by the Board.  
Accordingly, the RO must clarify this matter and take any 
indicated action on these claims.  


FINDINGS OF FACT

1.  In a decision issued on December 14, 1994, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for a nervous condition; a timely appeal was not 
initiated with respect to this decision.

2.  In a decision issued in February 1996, the RO granted 
service connection for PTSD and assigned an effective date of 
April 14, 1995, the date of receipt of the original claim for 
service connection.  A timely appeal was not initiated with 
respect to this decision.

3.  The veteran's VA Form 21-4138, "Statement In Support of 
Claim," on which he filed his claim for service connection 
for PTSD, was date-stamped as received by VA on April 14, 
1995.

4.  The veteran has been in receipt of a 100 percent 
disability evaluation for his service-connected PTSD since 
April 14, 1995.

5.  Between December 14, 1994, and April 14, 1995, there was 
no communication from the veteran or his service 
representative indicating that he was claiming service 
connection for PTSD.

6.  Neither the December 14, 1994 RO decision that denied 
service connection for a nervous condition, nor the September 
9, 1996 RO decision that assigned the April 14, 1995 
effective date was undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the December 14, 1994 RO decision that 
denied service connection for a nervous condition or the 
February 1996 RO decision that assigned the April 14, 1995 
effective date for the grant of service connection for PTSD; 
the criteria for entitlement to an effective date prior to 
April 14, 1995, for a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the March 
2005 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal, VA complied with 
Dingess by providing notice of its requirements to the 
veteran in March 2006.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that there was any timing deficiency, the 
veteran's claim of entitlement to an effective date earlier 
than April 14, 1995, for a 100 percent evaluation for PTSD 
was readjudicated in a supplemental statement of the case 
dated in May 2005 and issued to the veteran and his service 
representative in June 2005.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

As to the timing of the notice of the Dingess requirements, 
while such notice was post-decisional, since the 
preponderance of the evidence is against the claim for an 
earlier effective date, and the rating at issue is 100 
percent, any timing deficiency with respect to notice of an 
earlier effective date is moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  There is no indication of any 
additional relevant evidence that has not been obtained, to 
include VA medical records dated prior to April 14, 1995.  
There is no duty to provide an examination or a medical 
opinion because such evidence would not be relevant to the 
earlier effective date issue on appeal; any relevant medical 
evidence would be dated prior to April 14, 1995.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

A review of the claims file shows that the RO denied the 
veteran's claims of entitlement to service connection for a 
back condition, ear condition, rectal bleeding, numbness of 
the limbs, a right testicular lesion, and for a nervous 
condition, all including as due to exposure to Agent Orange, 
in a rating decision dated on November 21, 1994.  The RO 
issued this decision to the veteran on December 14, 1994, 
along with a cover letter and a notice of his appellate 
rights.  As there is no notice of disagreement with this 
rating decision, it became final. 

The next communication from the veteran and his service 
representative occurred on April 14, 1995, when the veteran 
submitted a signed VA Form 21-4138, "Statement In Support Of 
Claim," a copy of his DD Form 214, and a written statement.  
These documents were date-stamped as received at the RO on 
April 14, 1995.

A review of the VA Form 21-4138 received at the RO on 
April 14, 1995, indicates that the veteran filed a claim of 
entitlement to service connection for PTSD.  He stated, "I 
was in direct combat in [Vietnam]."  The veteran requested 
that VA reevaluate several of his service-connected 
disabilities.  He also referred to several private medical 
records, which were not attached.  The veteran signed this 
form and dated it on April 11, 1995.

A copy of the veteran's DD Form 214, attached to the VA 
Form 21-4138 received at the RO on April 14, 1995, indicates 
that he was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, Purple Heart, Combat Infantryman Badge, and 
Bronze Star Medal.  His Vietnam service dates were from 
January 5, 1970, to November 27, 1970.  

In a written statement dated on April 7, 1995, and attached 
to the VA Form 21-4138 received at the RO on April 14, 1995, 
the veteran described his claimed symptoms of PTSD.  

In a rating decision dated February 4, 1996, the RO granted 
the veteran's claim of entitlement to service connection for 
PTSD, evaluating it as 10 percent disabling effective 
April 14, 1995.  The veteran and his service representative 
were notified of this decision on February 21, 1996.  The 
veteran subsequently perfected a timely appeal as to the 
initial rating assigned to his service-connected PTSD.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In a rating 
decision dated on October 8, 1997, the RO assigned a higher 
initial evaluation of 50 percent disabling to the veteran's 
PTSD, effective April 14, 1995.  The veteran and his service 
representative were notified of this decision on October 24, 
1997.  Because the higher initial rating of 50 percent 
assigned to the veteran's service-connected PTSD was not the 
maximum rating available for this disability, the veteran's 
initial rating claim remained in appellate status.  See 
Fenderson, supra; AB v. Brown, 6 Vet. App. 35 (1993).  In a 
rating decision dated on January 2, 2001, the RO assigned a 
higher initial rating of 100 percent disabling to the 
veteran's PTSD, effective April 14, 1995 or the date of 
receipt of the original claim for service connection.  The 
veteran and his service representative were notified of this 
decision and provided a copy of his appellate rights on 
January 31, 2001.  Because the 100 percent rating assigned to 
the veteran's PTSD was the maximum rating available for this 
disability, the veteran's initial rating claim was no longer 
in appellate status.  Id.

The veteran's service representative submitted a statement on 
a VA Form 21-4138 dated on June 14, 2004, and date-stamped as 
received at the RO on June 14, 2004, in which the veteran 
requested an effective date earlier than April 14, 1995, for 
the 100 percent evaluation for PTSD.  The service 
representative stated that the effective date of the 100 
percent evaluation for PTSD should be May 8, 1981 (the date 
that VA had awarded the veteran a 10 percent rating for a 
non-service-connected "anxiety reaction") and attached a 
copy of a May 1981 rating decision.  He also stated that the 
veteran's post-service medical records contained a diagnosis 
of "rule-out anxiety disorder (post-traumatic stress 
disorder, chronic)."

In a statement on his VA Form 9 dated on June 13, 2005, and 
date-stamped as received at the RO on June 15, 2005, the 
veteran contended that the effective date for the 100 percent 
evaluation for PTSD should be the date that he was first 
diagnosed with this disability.

In a statement attached to a VA Form 646 dated on 
December 12, 2005, and date-stamped as received at the RO on 
December 14, 2005, the veteran's service representative 
contended that the effective date for the 100 percent 
evaluation for PTSD should be the date of the veteran's date 
of discharge from active service "since he has been 
symptomatic of this condition since his discharge."  
Alternatively, the service representative asserted that the 
effective date for the 100 percent evaluation for PTSD should 
be May 8, 1981.  The service representative also contended 
that the veteran's PTSD had been misdiagnosed following 
active service as an anxiety reaction.

The veteran testified at his Travel Board hearing in June 
2006 that he had experienced symptoms of PTSD since returning 
from active service in Vietnam.


Analysis

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran has asserted that he is entitled to an effective 
date earlier than April 14, 1995, for the 100 percent 
evaluation assigned to his service-connected PTSD based on an 
allegation that he has suffered from PTSD symptoms since 
active service and that his PTSD was misdiagnosed following 
active service as anxiety.  The Board observes, however, that 
the law and regulations on effective dates of awards of 
disability compensation are clear.  The effective date of an 
original claim for compensation or a claim for compensation 
reopened after a final disallowance is the date that 
entitlement arose or the date that the claim was received by 
VA, whichever is the later date (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran's claim of entitlement to service connection for 
a nervous condition was denied by a rating decision dated on 
November 21, 1994, and issued on December 14, 1994.  After 
the veteran filed a claim for service connection for PTSD on 
April 14, 1995, in a February 1996 decision, the RO granted 
service connection effective from that date (date of receipt 
of the claim).  Neither decision was appealed.  Both 
decisions are final absent a showing of clear and 
unmistakable error.  38 C.F.R. § 3.105.  

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As explained in more detail below, the November 21, 1994 and 
February 1996 RO decisions were supported by the evidence on 
file at the time and the applicable law and regulations.  
Neither decision was undebatably erroneous.  Accordingly, 
there is no CUE in either decision.

The veteran's claim of entitlement to service connection for 
PTSD was date-stamped as received by the RO on April 14, 
1995.  A review of the claims file shows that, between 
December 14, 1994, and April 14, 1995, neither the veteran 
nor his service representative filed a claim for service 
connection for PTSD or requested that the previously denied 
service connection claim for a nervous condition be reopened.  
Further, a review of the claims file shows that there was no 
communication concerning this claim from the veteran or his 
service representative between December 14, 1994, and 
April 14, 1995.

With regard to the veteran's assertion that his PTSD was 
misdiagnosed prior to April 14, 1995, entitling him to an 
earlier effective date, the Board recognizes that the veteran 
received outpatient mental health treatment between his 
service separation in November 1970 and April 1995; however, 
none of the post-service medical evidence dated between 
November 1970 and April 1995 contains a diagnosis of PTSD 
based on a credible in-service stressor.  See 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  Instead, a review of the post-
service medical evidence shows that the veteran's earliest 
treatment for PTSD occurred after he filed his claim for 
service connection for PTSD in April 1995.  These records 
also show that the veteran received a variety of psychiatric 
diagnoses following active service, to include a diagnosis of 
"rule-out anxiety reaction (post-traumatic stress disorder, 
chronic)" by J.G., M.D. (Dr. J.G. - initials used to protect 
privacy) on VA examination in October 1979.  

The veteran and his service representative have asserted 
repeatedly that Dr. J.G.'s "rule-out" diagnosis on VA 
examination in October 1979 establishes a diagnosis of PTSD 
as of that date and that this VA examination report 
constitutes an informal claim for service connection for 
PTSD.  However, as the RO noted in the currently appealed 
rating decision issued in January 2005, the notation of 
"rule-out" does not equate with a meeting of the diagnostic 
criteria for PTSD.  Rather it merely raised the possibility 
of the disorder; it is clearly not a confirmed diagnosis.  
And subsequent examinations in fact failed to confirm such a 
diagnosis.  As noted above, it was not until after the 
veteran filed his claim in April 1995 that a diagnosis of 
PTSD was established and treatment for the disorder ensued.  
Nor does the October 1979 VA examination report constitute an 
informal claim for service connection for PTSD because, aside 
from  the fact that there was only suspicion of PTSD rather 
than an actual diagnosis at the time, no such claim was filed 
within 1 year of this examination.  That is, the veteran did 
not file a claim identifying the benefit in question, service 
connection for PTSD, within a year of this 1979 examination 
or at any other time prior to April 1995.  See 38 C.F.R. 
§ 3.157.  Thus, neither the notion of "rule-out" PTSD on VA 
examination in October 1979 nor any other objective medical 
evidence of record establishes that the veteran filed an 
informal claim for service connection for PTSD at any time 
prior to April 14, 1995.  

The veteran also asserts that a May 1981 RO decision granted 
"compensation" for an anxiety reaction.  He contends, in 
essence, that since his psychiatric disorder was eventually 
diagnosed as PTSD, the grant of service connection should be 
retroactive to the proper effective date for the grant of 
compensation for the anxiety disorder in 1981.  However, the 
record clearly shows that his anxiety reaction was rated as a 
nonservice-connected disability by the May 1981 RO decision.  
Thus, he was not awarded compensation; service connection for 
an anxiety reaction was not established at that time.  The 
rating of 10 percent for the nonservice-connected psychiatric 
disorder was in conjunction with a claim for pension 
benefits.  There is no objective evidence in the file to 
indicate otherwise. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than April 14, 1995, for the 
grant of service connection and the receipt of a 100 percent 
evaluation for PTSD.  There is no evidence that the veteran's 
claim of entitlement to service connection for PTSD was 
received by VA prior to April 14, 1995, or that either the 
veteran or his service representative sent any communication 
to VA between December 14, 1994, and April 14, 1995, 
indicating that he intended to file a claim of entitlement to 
service connection for PTSD.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to an effective date earlier than April 14, 1995, 
for a 100 percent evaluation for post-traumatic stress 
disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


